Case 1:20-cv-01396-CMH-IDD Document 12 Filed 01/13/21 Page 1 of 2 PageID# 55




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

COMMONWEALTH OF VIRGINIA,                       )
                                                )
               Plaintiff,                       )
                                                )    Civil Action No. 1:20-cv-01396-CMH-IDD
       v.                                       )
                                                )
LUCAS VINYARD,                                  )
                                                )
               Defendant.                       )

                                 MOTION TO WITHDRAW

       In accordance with Local Rule 83.1(G), Deputy Solicitor General Martine E. Cicconi

respectfully moves the Court to permit her to withdraw as one of the counsel of record for the

Commonwealth of Virginia.

       Ms. Cicconi is departing State service effective January 18, 2021, and returning to federal

practice. The Commonwealth will continue to be represented by Toby J. Heytens, Solicitor

General, who noticed his appearance as counsel on November 17, 2020 (ECF No. 2), and Kyle

Manikas, Commonwealth’s Attorney, who noticed his appearance as counsel on January 11,

2021 (ECF No. 11). Notice of this Motion has been provided to the Plaintiff.

       A proposed order is attached.

                                             Respectfully submitted,

                                                    /s/
                                             Martine E. Cicconi
                                             Deputy Solicitor General
                                             (VSB #94542)
                                             Office of the Attorney General
                                             202 North Ninth Street
                                             Richmond, Virginia 23219
                                             (804) 786-7773 – Telephone
                                             (804) 371-0200 – Facsimile
                                             mcicconi@oag.state.va.us

                                                1
Case 1:20-cv-01396-CMH-IDD Document 12 Filed 01/13/21 Page 2 of 2 PageID# 56




Mark R. Herring
Attorney General of Virginia

Toby J. Heytens
Solicitor General
E-mail: theytens@oag.state.va.us


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 13th day of January 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a copy to counsel of

record.

                                                               /s/
                                                        Martine E. Cicconi




                                                    2
